Citation Nr: 1516107	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in relevant part, granted service connection for PTSD with an evaluation of 30 percent.  In its July 2013 decision, the RO increased the rating for the Veteran's service-connected PTSD to 50 percent, effective as of the date of the Veteran's claim.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran filed a timely Substantive Appeal (VA Form 9) in July 2013 and did not request a hearing before the Board.  
  
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim for an increased rating of his PTSD.

The Veteran is seeking entitlement to an initial disability evaluation in excess of 50 percent for his service-connected PTSD.  However, the Board must remand this claim in order to obtain a new VA medical examination prior to its adjudication.

The most recent VA examination for this disability was in January 2012.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that, with the passage of more than three years, the January 2012 VA examination is too remote to be considered contemporaneous medical examinations sufficient to ascertain the current level of disability of the Veteran's disability in light of additional evidence added to the record.  See VAOPGCPREC 11-95; Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007). 

The Veteran alleges that he is entitled to an initial disability rating in excess of 50 percent and that his symptoms have worsened since the January 2012 VA examination.  The most recent medical treatment records in evidence are those from V.C. through May 16, 2013.  A February 2013 record shows that the Veteran was exhibiting panic attacks, nightsweats, and isolative behaviors that were not documented at the January 2012 VA examination.  In addition, a May 2013 record shows that the Veteran was reporting that he had become more argumentative with loves ones and was losing his temper frequently.  The Veteran's PTSD was characterized in the note as "severe."   

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As the Veteran's statements and medical evidence since the January 2012 VA examination suggests a change in the Veteran's symptomatology, the Board finds that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  Therefore, this case is remanded for a new VA examination of the Veteran's PTSD.  

All relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Records from V.C. after May 16, 2013 should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for PTSD.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  Records from V.C. after May 16, 2013 should be requested.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

2.  After the above development has been completed, schedule the Veteran for a VA examination with an examiner who is qualified to perform an examination for PTSD in the context of a claim for a higher disability rating.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

The examiner should provide an opinion concerning the current status of the Veteran's PTSD in accordance with the rating criteria set forth under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A complete rationale for all opinions expressed must be provided in the examination report.  
  
3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




